ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case, 588 So.2d 516, so that the trial court could make findings as to the reasons why the appellant’s probation was revoked. The trial court has fully complied with our instructions, thereby fulfilling the requirements of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). The revocation of the appellant’s probation is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.